Appeal from an order denying defendant’s motion that plaintiff make its complaint more definite and certain with respect to a description of its premises upon which defendant is alleged to have trespassed. The complaint is sufficiently definite and certain in its statement of a cause of action in trespass upon realty. The aid which defendant seeks may be forthcoming when plaintiff discharges its burden of proof at trial, or if needed earlier, by the office of a bill of particulars. Order affirmed, with $10 costs and disbursements. Hill, P. J., Heffernan, Brewster and Lawrence, JJ., concur; Foster, J., taking no part. [See post, p. 1059.]